Case 1:19-cv-00653-MSM-LDA Document 12 Filed 11/05/20 Page 1 of 4 PageID #: 64




                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COURT ISLAND




__________________________________________
                                          :
BRIAN SEVEGNY,                            :
              Plaintiff                   :
                                          :
                  v.                      :
                                          :
ELEANOR SLATER HOSPITAL                   :           No. 1:19-cv-00653-MSM-LDA
                  Defendant               :
__________________________________________:



                                      ORDER

Mary S. McElroy, United States District Judge.

      Brian Sevegny is a resident of the Eleanor Slater State Hospital (“Hospital”),

confined there by virtue of his imprisonment under the jurisdiction of the Rhode

Island Department of Corrections and his mental health condition which warranted

transfer to the Hospital facility. Mr. Sevegny has, in the past, filed a number of

lawsuits taking issue with various procedures of or conditions at the Hospital. This

Complaint makes a discrete allegation that he has been denied use of a computer and

that he is unable as a direct result of that denial to obtain a General Education Degree

(“GED”). Mr. Sevegny contends that the GED examination may only be taken via

computer and so the lack of access to a computer constitutes a deprivation of the

opportunity to obtain a GED. He has cast that deprivation as a violation of both the

Eighth and Fourteenth Amendments to the United States Constitution, and the
Case 1:19-cv-00653-MSM-LDA Document 12 Filed 11/05/20 Page 2 of 4 PageID #: 65




related provisions of the Rhode Island Constitution. (ECF No. 1). Mr. Sevegny was

granted IFP status.

      The State of Rhode Island has filed a Motion to Dismiss (ECF No. 5), arguing

that the Complaint fails to state a claim upon which relief can be granted, that Mr.

Sevegny failed to exhaust state administrative remedies, and that Mr. Sevegny may

not maintain an action for damages against the State. For the reasons below, I

GRANT the Motion to Dismiss with respect to the “cruel and unusual punishment”

claims and to the extent it seeks monetary damages against the State. I DENY the

Motion on exhaustion grounds and DENY it with respect to Mr. Sevegny’s ability to

proceed on declaratory and injunctive relief in his argument that he has been

deprived of his state and federal rights to equal protection and due process.

      With respect to exhaustion, Mr. Sevegny alleges that he processed a grievance

and that he failed to receive a copy of the denial because he impulsively interfered

with the printing of the copy He did, however, allege that the grievance had been

denied before he filed his Complaint on December 13, 2019 (ECF No. 1). Moreover,

he has submitted a written denial dated November 26, 2019. (ECF No. 6, p. 8).

Exhaustion requires a prisoner to go through the process of seeking administrative

remedies; so long as that has happened, whether the prisoner received, retained, or

shredded a copy of the denial is of no moment. Therefore, I find that this claim has

been exhausted.

      With respect to the merits, I find that the Complaint fails to state an Eighth

Amendment violation. The denial of a computer does not constitute the type of
Case 1:19-cv-00653-MSM-LDA Document 12 Filed 11/05/20 Page 3 of 4 PageID #: 66




“extreme deprivation” that is the hallmark of the right to relief from unconstitutional

conditions of confinement. Figueroa v. Denitto, 52 Fed.Appx. 522, 523 (1st Cir. 2002).

As the Rhode Island Supreme Court has construed R.I.Const. Art. I § 8 in harmony

with its federal counterpart, McKinney v. State, 843 A.2d 463,470 (R.I. 2004), Mr.

Sevegny’s claim under that provision must also fall. However, Mr. Sevegny has

claimed a violation of the Fourteenth Amendment (and its relative R.I.Const.Art. I §

2), and, while his Complaint does not specify “equal protection” or “due process,” he

has stated a factual basis sufficient to permit him to pursue a legal claim on either or

both of these theories. It may be that prisoners confined at Eleanor Slater are denied

devices that prisoners housed on the correctional side have access to. If that were the

case Mr. Sevegny could argue that it is his mental condition that accounts for that

different treatment. Mr. Sevegny has articulated an argument that the state’s action

in denying him a computer is arbitrary and capricious, as he contends that the unit

used to have electronic access but that misbehavior of some resident at some point in

the past caused the computer to be taken away when there are ample other methods

of protecting it. Moreover, he contends that the Hospital has announced an intention

to replace it but has simply not done it yet for unarticulated – or no – reasons. Finally,

Mr. Sevegny has framed, though inartfully, that the denial of the computer actually

denies him an educational right that would otherwise be available: the right to

pursue a GED. Any of these theories are sufficient to propel this Complaint past a

12(b)(6) motion.
Case 1:19-cv-00653-MSM-LDA Document 12 Filed 11/05/20 Page 4 of 4 PageID #: 67




      Finally, the State is correct that Mr. Sevegny may not recover monetary

damages against the State. Will v. Michigan Dept. of State Police, 491 U.S. 58, 64

(1989).

      Therefore, the Court GRANTS dismissal of the Eighth Amendment and Art. I

§ 8 claims; it GRANTS the motion insofar as it would preclude money damages

against the State; and it DENIES the Motion in all other respects.



IT IS SO ORDERED:



___________________________
Mary S. McElroy,
United States District Judge

November 5, 2020
